UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4100



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


AMY C. SMITH,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cr-00034-PMD-1)


Submitted:   June 19, 2008                 Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra Y. Chapman, DEBRA CHAPMAN, PA, Columbia, South Carolina, for
Appellant. Michael Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Amy C. Smith pled guilty to conspiracy to commit wire

fraud, 18 U.S.C.A. §§ 1343, 1349 (West 2000 & Supp. 2008).            She was

sentenced to a term of thirty months imprisonment and ordered to

make restitution in the amount of $378,113.42.              Smith’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), challenging the adjustment for abuse of a position of

trust, U.S. Sentencing Guidelines Manual § 3B1.3 (2007), but

stating that, in her view, there are no meritorious issues for

appeal.      Smith has been informed of her right to file a pro se

supplemental brief, but has not filed a brief.

             This   court     reviews   de    novo   the   district   court’s

determination that the defendant held a position of trust under

§   3B1.3,    and   reviews   the   factual    findings    that   support   the

adjustment for clear error.         United States v. Ebersole, 411 F.3d

517, 535-36 (4th Cir. 2005); United States v. Caplinger, 339 F.3d

226, 235-36 (4th Cir. 2003).             The adjustment applies if the

position of public or private trust significantly facilitated the

commission or concealment of the offense.            USSG § 3B1.3, comment.

(n.1.)    Smith committed the offense while she was employed as a

paralegal at a law firm, with access to the firm’s escrow and trust

account and the ability to write checks and make wire transfers.

Using two checks and a wire transfer, Smith transferred more than

$690,000 out of the firm’s escrow account for the benefit of her


                                     - 2 -
co-defendant and herself.   We conclude that the district court did

not err in deciding that Smith occupied a position of trust, which

facilitated her commission of the offense.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the conviction and sentence.     This court requires that counsel

inform her client, in writing, of her right to petition the Supreme

Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                               - 3 -